Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/30/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1 and 11 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 12/30/2021, applicant has amended the following:
a) Claims 1-4, 7, 8, 10-14 and 16-20
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 8/31/2021 are withdrawn:
a) Objection to claims 1-4, 6-16 and 18-20
b) 35 U.S.C. 112(b) Rejections to claims 3, 4 and 14

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  	Claims 5 and 17 should be objected to because the limitation "multiples styluses" should instead read "multiple[[s]] styluses".
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over George; Geoffrey, UK Patent Application No. GB 2045994 A in view of Riedi et al. (hereinafter “Riedi”), U.S. Published Application No. 20050052954 A1. 
Claim 1:
George teaches A stylus playtime chronograph comprising: 
an internal memory that stores elapsed time of an associated stylus, wherein memory of the elapsed time will be maintained on the chronograph even if a power supply to the chronograph is interrupted; (page 1 lines 110-120; e.g.,  

a display that will display hour truncated elapsed time of an associated stylus; (page 1 lines 70-80, page 2 lines 5-8, page 2 lines 114-117; displaying hours of use for a Stylus)

a manually actuated start and restart a recording of elapsed time of an associated stylus; (e.g., Examiner considers the controls that enable or disable a counter to be manually actuated controls page 2 lines 21-25; e.g., controls may be provided to enable (i.e., start or restart) the counter when new stylus is fitted)

a manually actuated stop or pause the recording of elapsed time of an associated stylus; (e.g., Examiner considers the controls that enable or disable a counter to be manually actuated controls page 2 lines 21-25; e.g., controls may be provided to reset (i.e., stopping the recording) counter when new stylus is fitted)

and a manually actuated reset button to allow for resetting of the chronograph and allow the chronograph to be used for another stylus. (e.g., Examiner considers the controls that enable or disable a counter to be manually actuated controls page 2 lines 21-25; e.g., controls may be provided to reset counter when new stylus is fitted) 
 a start or stop button for recording of elapsed time.  
However, Riedi teaches a start or stop button for recording of elapsed time. (e.g., timepiece for measuring elapsed time with start or stop buttons Figure 1; par. 28; As such, the control assembly may include an on/off button or switch 26 and an activating control button 28 operatively associated with an activation assembly 30. One or more additional control buttons or knobs 32 and 34 connected to other operative components are included in the control assembly 24 for the further functioning or control of the timepiece 10. By way of example only, one or more of the additional control members 32 or 34 may be used to initially set the timepiece 10 to the start or first occurrence time of a specific event par. 29; The timepiece 10 including the processor 40 and the control assembly 24 now will be cooperatively structured to allow adjustment of the original input time by permitting it to be reset. However, the adjustment or resetting must be accomplished within a predetermined period of time of, by way of example only, 24 hours.)

In the analogous art of measuring elapsed time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of controls for the counter as taught by George to include start and stop controls as taught by Riedi to provide the benefit of a user friendly interface to more easily control the monitoring of the counter. 

wherein the chronograph includes separate channels for tracking multiples styluses.
However, Riedi teaches wherein the chronograph includes separate channels for tracking multiples styluses. (e.g., chronographic application includes separate channels for more than one specific event par. 34; Additional preferred embodiments of the timepiece 10 may include structural and operational features which allow more than one specific event to be initially entered into one or more chronographic applications 42. By way of example, the timepiece 10 may be initially structured to allow two or more specific events to be secured or programmed into the processor 40, whereby the elapsed time from the original input time of each of the selected specific events will be recorded and/or selectively displayed by means of a display assembly 14 or more than one display assembly 14, associated with the housing 12.)
In the analogous art of measuring elapsed time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring elapsed time for associated with a stylus as taught by George to include a chronographic application as taught by Riedi to provide the benefit of increasing productivity by monitoring multiple events at the same time (see Riedi; par. 34) 
Claim 6 depends on claim 5:
further including a programmable countdown option incorporated in the chronograph wherein a user can program an expected lifespan of a stylus.  (e.g., predetermined extent of use (i.e., expected lifespan) is attained; page 1 lines 121-126, page 2 lines 5-14, page 3 lines 6-11)
Claim 7 depends on claim 6:
George teaches wherein the chronograph is configured to allow the user to scroll through tracked styluses and view both the elapsed time and a time remaining before replacement. (e.g., view elapsed time or time remaining via counter before a stylus needs to be replaced page 2 lines 1-11; counter counting to a predetermined value indicates elapsed time page 2 lines 14-18; counter counting down to zero indicates time remaining)
Claim 8 depends on claim 1:
George teaches including at least one sensor incorporated into the chronograph that will start the recording when the associated stylus begins being used, and stop the recording when the associated stylus stops being used. (see abstract; Wear of a stylus of record playing equipment is monitored with a device having a sensor (5) which is actuated whenever the stylus is used.)
Claim 11:
A method of tracking record player stylus elapsed play time for quality and maintenance comprising the steps of: 
providing a stylus playtime chronograph having an internal memory that stores elapsed time of an associated stylus, (page 1 lines 110-120; e.g., memory retain stored information (e.g., elapsed time of the counter) even when disconnected from a power source)
wherein memory of the elapsed time will be maintained on the chronograph even if power supply is interrupted, a display that displays hour truncated elapsed time of an associated stylus, (page 1 lines 70-80, page 2 lines 5-8, page 2 lines 114-117; e.g., displaying hours of use for a Stylus)
a manually actuatedstart and restart the recording of elapsed time of an associated stylus, (e.g., Examiner considers the controls that enable or disable a counter to be manually actuated controls page 2 lines 21-25; e.g., controls may be provided to enable (i.e., start or restart) the counter when new stylus is fitted)

a manually actuated stop or pause the recording of elapsed time of an associated stylus; (page 2 lines 21-25; e.g., controls may be provided to reset (i.e., stopping the recording) counter when new stylus is fitted)

and a reset button to allow for resetting of the chronograph and allow the chronograph to be used for the another stylus; (page 2 lines 21-25; e.g., controls may be provided to reset counter when new stylus is fitted)

manually actuating the start  when the tonearm upon which an associated stylus is position is lowered to play a record, (see abstract; Wear of a stylus of record playing equipment is monitored with a device having a sensor (5) which is actuated whenever the stylus is used.) wherein the elapsed time will be maintained by the chronograph and the truncated hours displayed on the display; (page 1 lines 70-80, page 2 lines 5-8, page 2 lines 114-117; e.g., displaying hours of use for a Stylus)

manually actuating the stop  when the tonearm upon which an associated stylus is position is raised to stop play of a record, wherein the recording of elapsed time will be stopped by the chronograph. (see abstract; Wear of a stylus of record playing equipment is monitored with a device having a sensor (5) which is actuated whenever the stylus is used.)

George fails to expressly teach a start or stop button for recording of elapsed time.  
However, Riedi teaches a start or stop button for recording of elapsed time. (e.g., timepiece for measuring elapsed time with start or stop buttons Figure 1; par. 28; As such, the control assembly may include an on/off button or switch 26 and an activating control button 28 operatively associated with an activation assembly 30. One or more additional control buttons or knobs 32 and 34 connected to other operative components are included in the control assembly 24 for the further functioning or control of the timepiece 10. By way of example only, one or more of the additional control 

In the analogous art of measuring elapsed time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of controls for the counter as taught by George to include start and stop controls as taught by Riedi to provide the benefit of a user friendly interface to more easily control the monitoring of the counter. 


Claim 17 depends on claim 11:
Claim 17 is substantially encompassed on claim 5; therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 17. 


Claim 18 is substantially encompassed on claim 6; therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 18. 

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed on claim 7; therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 19. 

Claim 20 depends on claim 11:
Claim 20 is substantially encompassed on claim 6; therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 20. 



Claims 2-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over George/Riedi as cited above and applied to claims 1 and 11,  in further view of Sakai et al. (hereinafter “Sakia”), U.S. Published Application No. 20180203417 A1. 
Claim 2 depends on claim 1:
further including Bluetooth compatibility allowing the chronograph to be coupled to a user device. 

However, Sakia teaches further including Bluetooth compatibility allowing the chronograph to be coupled to a user device. (e.g., chronographic timepiece coupled to user terminal par. 44; The timepiece 1 communicates with a terminal 9 (external device) via a wireless network so as to transmit and receive information. Par. 45; The terminal 9 is a device having a communication function, for example, a smartphone or a tablet terminal. Par. 67; For example, the communication unit 90 transmits and receives various types of information to and from an external device such as the terminal 9 by using a communication method of a Wireless Fidelity (Wi-Fi) standard or a Bluetooth (registered trademark) low energy (LE) standard. The communication unit 90 outputs the information received from the terminal 9 to the main control unit 80. Par. 126; The timepiece 1 includes the communication unit 90 capable of transmitting the measured time measured in the chronograph mode to the terminal 9.)
In the analogous art of measuring elapsed time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chronographic timepiece as taught by George/Riedi to be wirelessly coupled to a terminal device as taught by Sakai to provide the benefit of easily monitoring elapsed time remotely so that a user can be notified of alerts (e.g., predetermined durations being met) quicker.


As noted above, George/Riedi/Sakai teaches wherein the user can use the user device which has been coupled to the chronograph to control the chronograph. (e.g., user can user terminal to control timepiece via communicating functions Sakai; par. 45; The terminal 9 is a device having a communication function, for example, a smartphone or a tablet terminal. For example, the terminal 9 includes an operation unit, a display unit, a control unit, a global positioning system (GPS), a communication unit, and a battery. The terminal 9 transmits time information, position information, and an operation instruction which are acquired using the GPS to the timepiece 1 via the network.)
Claim 4 depends on claim 3:
As noted above, George/Riedi/Sakai teaches wherein the user can use the user device which has been coupled to the chronograph to display the elapsed time of an associated stylus from the chronograph. (e.g., using the terminal to receive information related to time information from a timepiece Sakai; par. 44; The timepiece 1 communicates with a terminal 9 (external device) via a wireless network so as to transmit and receive information. Par. 45; The terminal 9 transmits time information, position information, and an operation instruction which are acquired using the GPS to the timepiece 1 via the network. Par. 67; For example, the communication unit 90 transmits the information on the time measured in the chronograph mode, to the 


Claim 12 depends on claim 11:
Claim 12 is substantially encompassed on claim 2; therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 12. 

Claim 13 depends on claim 12:
Claim 13is substantially encompassed on claim 3; therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 13. 

Claim 14 depends on claim 12:
Claim 14 is substantially encompassed on claim 4; therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 14. 
Claim 15 depends on claim 12:
As noted above, George/Rieda teaches further including using a downloadable app having information from specific manufacturers that is used by the chronograph. (e.g., access code for authorized manufacturer and used by the timepiece Rieda; par. 35; The authorized processing facility (not represented in the Figures for purposes of clarity) will thereby be allowed to enter the memory capability 44 by "defeating" the limited access application 48. Such defeat of the limited access 
Claim 16 depends on claim 12:
George teaches further including a step of displaying indications on the user device of when the stylus needs replaced. (page 2 lines 18-21; visual and audible warning when time to replace stylus)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over George/Riedi as cited above and applied to claim 1,  in further view of Kitta; Noriyuki U.S. Published Application No. 20120316777 A1.
Claim 9 depends on claim 8:
George/Riedi fails to expressly teach wherein at least one sensor is a microphone. 
However, Kitta teaches wherein at least one sensor is a microphone. ( e.g., microphone is a type of sensor par. 54; Moreover, the microphone 20 senses an acoustic wave, converts the acoustic wave into an electrical signal, and outputs the electrical signal to the codec 21.))

In the same field of endeavor, namely, using sensors as detection mechanisms for receiving data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a known type of sensor such as a  .
 
Allowable Subject Matter
Claim 10 is allowed.


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant Response: 
The Diamond Stylus application goes back to the prior heyday of the recod player and, like the present invention, addresses the need to monitor the life of the stylus and discloses a monitor therefor. The applicant and the examiner concur that the Diamond Stylus application fails to reasonably teach or suggest “ a manually actuated start button to start and restart a recording of elapsed time of an associated stylus;” and “a manually actuated stop button to stop or pause the recording of elapsed time of an associated stylus;” as set forth in the claimed invention.
The Diamond Stylus application goes further than merely not teaching or suggesting the “manually actuated start button to start and restart a recording of elapsed time of an associated stylus;” and the “ manually actuated stop button to stop or 

Examiner’s Response:
	Examiner respectfully disagrees. 
	Examiner notes that The Diamond Stylus application is relied upon to teach “ a manually actuated control to start and restart a recording of elapsed time of an associated stylus;” (e.g., controls that enable the counter see Diamond Stylus page 2 lines 21-25). Examiner submits the controls of The Diamond Stylus application teaches or suggest manually actuated controls that control the counter to start and restart. Examiner notes that the Riedi reference is relied upon to teach that starting and restarting the measurement of time as being performed by controls that are labeled as “start or stop” buttons. In the analogous art of measuring time, it would have been obvious to one ordinary skill in the art to control the measure of time using other known types of controls as taught by Reidi. One of ordinary skill would appreciate that a “start” button is more user friendly to a consumer than manually actuating a sensor control.  



Applicant Response: 
Claim 5 defines the stylus playtime chronograph according to claim 1, wherein the chronograph includes separate channels for tracking multiples styluses. The examiner recites that the timepiece of the Reidi publication teaches “the chronograph includes separate channels for tracking multiple styluses.” The Reidi publication does not in fact discuss styluses, it is merely an odd multiple event timepiece. Further the device of the Diamond Stylus application is not suitable for multiple channels as shown in figure 2. The electrical circuit is set such that the switch (4) triggered by the sensor would not work with “multiple channels”. The examiner is suggests this modification would “increase productivity” but the statement is not applicable to this context. Claim 5 further distinguishes over the reasonable teachings of the prior art for all of these reasons. (see Response; page 9)

Examiner’s Response:
Examiner respectfully disagrees.
Examiner notes that the Diamond Stylus application is relied upon to teach styluses. Examiner also notes that nothing in the claim language requires that the electric circuit of the Diamond Stylus application must work with “multiple channels”. Lastly, under BRI, the context of the claims is broad enough to include the context of the references.   Therefore, claim 5 fails to distinguish over the applied references. 




Applicant Response: 
Claim 6 defines the stylus playtime chronograph according to claim 5, further including a programmable countdown option incorporated in the chronograph wherein a user can program an expected lifespan of a stylus.
The examiner points to the portion of the Diamond Stylus application that suggests this may also be in countdown form. However it does not define a USER programmable countdown system. The specification of the applied prior art says that this countdown would start at “the predetermined maximum count.” The system shown and described has the “counter permanently set” and thus the claimed arrangement of user programmability is not reasonably found. (see Response; page 9)

Examiner’s Response:
Examiner respectfully disagrees.
Examiner notes that the claim language recites “a user can program” emphasis added). Under BRI, any processor in the art is considered a programmable feature that a user can program. For the sake of argument, a programmable processor that allows a user to change a “counter permanently set” as mentioned by Applicant via of reprogramming the processor of Diamond Stylus’s Figure 2 teaches or suggests including a programmable countdown option incorporated in the chronograph wherein a user can program an expected lifespan of a stylus.



Applicant Response: 
Claim 7 defines the stylus playtime chronograph according to claim 6, wherein the chronograph is configured to allow the user to scroll through tracked styluses and view both the elapsed time and a time remaining before replacement. The examiner points to the Diamond Stylus application, but no scrolling is taught or reasonably suggested as the term is understood by those of ordinary skill in the art. The display in the Diamond Stylus application may indeed take many formats but the system has nothing to permit or even resemble scrolling. The display is present to one of the various configurations contemplated.

Examiner’s Response:
Examiner respectfully disagrees.
Examiner notes that the claim language recites “allow the user to scroll”. (emphasis added). Under BRI, any display that allows a user to view different tracked styluses teaches or suggests “allowing a user to scroll”. In other words, displaying an elapsed time of a tracked stylus for different styluses as taught by Diamond Stylus application allows the user to scroll through the tracked styluses. 

Applicant Response: 
Claim 8 defines the stylus playtime chronograph according to claim 1, including at least one sensor incorporated into the chronograph that will start the recording when 

Examiner’s Response:
Examiner respectfully disagrees.
Examiner submits that any automated sensor inherently teaches a manual actuated sensor to measure elapsed time. Therefore, the automated sensor may also be stopped and started manually. As explained above, Examiner relies on Riedi to teach a user friendly stop and stop button for measuring elapsed time. Thus, the 

Applicant Response: 
Claim 11 as amended defines an operational method taught away from by the primary reference as discussed above.
CLAIMS 17-20
Method claims 17-20 included limitations analogous to claims 5-8 discussed above. (see Response; page 11)

Examiner’s Response:
Examiner respectfully disagrees.
Examiner relies on the same rationale set forth in respect to claim 1 to address the arguments of claims 11 and 17-20.

Applicant Response: 
The examiner has rejected the subject matter of claims 2-4 and 12-16 in light of the combined teachings of the Diamond Stylus application taken in view of the Reidi publication, as discussed above, further in connection with the teachings of U.S. Published Patent Application 2018-0203417 by applicant Seiko Instruments Inc for a timepiece invented by Mr. Sakai and Mr. Ihashi (the Seiko publication).


The examiner has merely found in the Seiko publication a timepiece that “communicates with a terminal 9 (external device) via a wireless network. Pointing out the various bits and pieces of an invention does not support an obviousness rejection. The prior art fails to reasonably teach the combination of elements in the stylus playtime chronograph or method of use defined in these claims.

Examiner’s Response:
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For at least the foregoing reasons, the remaining claims other than claim 10 are not in condition for allowance. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundara-Rajan; Kishore et al. US 9244543 B1;
See abstract; Systems, methods, and devices for monitoring use of a tip of a stylus, determining an amount of wear of or life remaining in the tip, and notifying a user when to replace the tip are disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145